 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          Case No. 1:18-po-00153-SAB

12                  Plaintiff,                          ORDER SETTING HEARING ON
                                                        MODIFICATION OF PROBATION
13          v.

14   ALBERT MARROQUIN, JR.,

15                  Defendant.

16

17          Pursuant to a plea agreement, Albert Marroquin, Jr. (“Defendant”) entered into a deferred

18 entry of judgment and was placed on probation. (ECF Nos. 23, 27.) On July 22, 2019, the

19 parties filed a stipulation to modify Defendant’s conditions of probation. (ECF No. 34.)
20          The parties seek to modify Defendant’s conditions of probation pursuant to 18 U.S.C. §

21 3563(c) which provides “[t]he court may modify, reduce, or enlarge the conditions of a sentence

22 of probation at any time prior to the expiration or termination of the term of probation, pursuant

23 to the provisions of the Federal Rules of Criminal Procedure relating to the modification of

24 probation and the provisions applicable to the initial setting of the conditions of probation.”

25 However, Defendant has not been sentenced, but is on probation pursuant to a deferred entry of

26 judgment under 18 U.S.C. § 3607. Accordingly, the Court shall set a hearing on this matter and
27 the parties shall address the Court’s authority to modify probation given that Defendant has been

28 placed on probation through deferred entry of judgment.


                                                    1
 1          Based on the foregoing, IT IS HEREBY ORDERED that:

 2          1.      A hearing regarding modification of probation shall be set for August 1, 2019, at

 3                  10:00 a.m. in Courtroom 9;

 4          2.      The parties shall address the Court’s authority to modify probation where the

 5                  defendant is on deferred entry of judgment under Section 3607; and

 6          3.      Defendant’s presence is not required at the August 1, 2019 hearing.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        July 30, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
